DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed May 17, 2022 has been entered.

Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS pages 10-14 of 28) about the objections to claims 1, 7, 17, and 19 for “the unique bundled command handle” transmitted from the “controller”, Examiner withdraws the objections after applicant’s clarifications.

Regarding applicant’s argument (REMARKS pages 14-18 of 28) about the rejections of claims 1, 3, 6-13, 15-22 under 35 U.S.C. 112(b) using “unique”, Examiner withdraws the rejections because based on applicant’s explanation in REMARKS pages 14 of 28 lines 1-3 from bottom to pages 17 of 28 lines 1-2, the “unique” is normal control signals or commands, which must be unique in circuit design for separation or identification in any control circuit, without special definition.

Regarding applicant’s argument (REMARKS page 17 of 28 line 9 and page 18 of 28 line 15) about the rejections of claims 13 and 16 under 35 U.S.C. 112(b), Examiner withdraws the rejection after applicant’s clarification in REMARKS page 17 of 28 lines 1-2 from bottom to page 18 of 28 lines 1-9.

Applicant’s argument (REMARKS page 19 of 28 to page 27 of 28) about the rejections under 35 U.S.C. 103 is found to be persuasive as to claims 1, 17, and 19. 

Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is represented by Ast, Vaucher, Himmelstoss et al. (U.S. Patent No. 8847814, hereafter Himmelstoss) and Steinbuch et al. (U.S. Patent No. 10591585, hereafter Steinbuch).

Regarding claim 1, Ast discloses that a radar monolithic microwave integrated circuit (MMIC) [col.4 lines 18(radar), 20 (MMIC)], comprising: 
at least one of a transmit channel for transmitting radar signals or a receive channel for receiving reflected radar signals (col.2 lines 35-37; col.8 line 68, transmitting; A person of ordinary skill know that radar transmit channel is for transmitting radar signals and radar receive channel is for receiving reflected radar signals.); and 
wherein the configuration and sequencing circuit (Fig.3 items 11 , 12, 14-19, and 37 for configuration and timing; col.6 line 8, central synchronizer) is configured to receive an execute command from the controller [Fig.3 item 38(control chip) send signal to item 37(synchronizer)], wherein the execute command triggers the configuration and sequencing circuit to perform an execution flow of the unique time-dependent functions [col.6 line 8, central synchronizer; col.10 lines 23-26(transmitter calibration); col.14 lines 26-29(receiver calibration), 38-39(phase shift for beamforming), 46(antenna pattern); col.16 lines 26-27(gain control); all are a series of functions for execution flow] 
However, Ast does not disclose storage of commands. In the same field of endeavor, Himmelstoss discloses that
a configuration and sequencing circuit {Fig.1 items 12(semiconductor component), 32(synchronization); Fig.2 item 54(sequencer); col.2 lines 61 (semiconductor component), 63(synchronization lines); col.3 line 46(sequencer)} configured to receive and store a configuration command corresponding to unique time-dependent functions {col.2 line 61(communicates); col.3 lines 18-21 (register block for “store”, control registers for “configuration commands”, parameter registers for “functions”, control of modulation device for “time-dependent”)}, the configuration command corresponding to a different one of the unique time-dependent functions (col.3 lines 19-20, various, for the control), wherein the configuration and sequencing circuit is configured to generate a unique command handle for the configuration command {col.4 lines 13-14 (monitoring device, into, semiconductor component), 17-19 (operating state, all, functional components, monitored, error, recorded)}, and transmit the unique command handle for the configuration command to a controller (col.4 line 20, reported, to processor; col.2 lines 37-34, processor, microcontroller), 
However, Ast and Himmelstoss do not explicitly disclose bundled command handle. In the same field of endeavor, Steinbuch discloses that
generate a unique bundled command handle, and transmit the unique bundled command handle to the controller (col.2 lines 42-44, status message, output, external controller), 
corresponding to the set of configuration commands associated with the unique bundled command handle (col.2 lines 45-52, self-test routine, activated, necessary adjustments, process status messages).
However, Ast, Himmelstoss, Steinbuch, and Vaucher do not disclose that
a configuration and sequencing circuit configured to receive and store a plurality of configuration commands …… to generate a unique command handle for each configuration command, and transmit the unique command handle for each configuration command to a controller,
wherein the configuration and sequencing circuit is configured to receive and store a bundled configuration command comprising a plurality of unique command handles corresponding to a set of configuration commands, generate a unique bundled command handle for the bundled configuration command,

Claims 2-16 would be allowable by virtue of its dependency on claim 1.


Regarding independent claim 17, same as claim 1, Ast, Himmelstoss, Steinbuch, and Vaucher do not disclose that
a configuration and sequencing circuit configured to receive and store the plurality of configuration commands …… to generate a unique command handle for each configuration command, and transmit the unique command handle for each configuration command to the controller,
wherein the configuration and sequencing circuit is configured to receive and store a bundled configuration command …… comprising a plurality of unique command handles that indicate the unique set of configuration commands, generate a unique bundled command handle for the bundled configuration command,

Claim 18 would be allowable by virtue of its dependency on claim 17.


Regarding independent claim 19, same as claim 1, Ast, Himmelstoss, Steinbuch, and Vaucher do not disclose that
receiving and storing a plurality of configuration commands;
generating a unique command handle for each configuration command;
transmitting the unique command handle for each configuration command to a controller,
receiving and storing a bundled configuration command comprising a plurality of unique command handles corresponding to a set of configuration commands;
generating a unique bundled command handle for the bundled configuration command.

Claims 20-22 would be allowable by virtue of its dependency on claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          



/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648